Citation Nr: 1409679	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.   

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  At a December 2013 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for a cervical spine disability.

2.  At a December 2013 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for a right knee disability.

3.  The Veteran did not have combat service, does not have a clinical diagnosis of PTSD by a VA psychiatrist or psychologist, or one contracted by VA, based on a stressor of fear of hostile military or terrorist activity, and does not have a confirmed stressor consistent with his service which supports a clinical diagnosis of PTSD.

4.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability, to include PTSD and/or major depression, causally related to, or aggravated by active service.

5.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and major depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

4.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the December 2013 Board hearing indicated that it his intent to withdraw the appeal for the issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a right knee disability.   (See Board hearing transcript page 1.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues. Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a cervical spine disability and a right knee disability. 

Adjudicated claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July and December 2011.  

VA also has a duty to assist the Veteran in the development of evidence.  The claims file includes service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  Although the Veteran has indicated that he had treatment for an acquired psychiatric disability in the early 1990s or late 1980s from Dr. Schlittner (Schlatner), he has not provided VA with addresses or authorization for VA to obtain records from such alleged treatment.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The Veteran was provided a VA examination in December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination with opinion is more than adequate.  The examination report is predicated on examinations of the Veteran, and review of his claims file.  The examiner considered the pertinent evidence, to include the Veteran's statements with regard to his reported symptoms and alleged stressors.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  In addition, the Veteran has been found to be less than credible as to his symptoms and service; thus, another VA examination would serve no useful purpose.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Historically, in February 1999, the RO denied the Veteran's claim for entitlement to service connection for major depression.  The Veteran did not appeal the decision.  In 2011, during the pendency of the Veteran's claim on appeal, the Veteran's service personnel records were associated with the claims file.  The Veteran has contended that his in-service work performance difficulties are evidence that he had an acquired psychiatric disability in service.  Therefore, pursuant to 38 C.F.R. § 3.156(c), the VA may reconsider the claim without an analysis of whether new and material evidence has been received because relevant service personnel record have been associated with the claims file.

Acquired Psychiatric Disability

The Veteran contends that he has PTSD and/or depression due to his service aboard a submarine, sleep-deprivation in service, "hazing", and a submarine drill.

Initially, the Board notes that the Veteran's STRs were negative for any findings of, or treatment for, an acquired psychiatric disability or symptoms of such.  The STRs contain complaints of a lump in his breast (April 1974, May 1974), a headache (June 1974), back pain (June 1974), an ingrown toe nail (four visits in July 1976), congestion, sore throat (August 1976) low back pain (four visits in September 1976), and low back pain (October 1976).  The records are negative for any complaints of fatigue, or lack of sleep.

The Board has also considered the Veteran's service personnel records.  The Veteran was assigned to Great Lakes, Illinois from July 1973 to October 1973.  He was assigned to the USS Albert David at some point in 1974.  He was assigned to the Naval Nuclear Power School at Mare Island, California from April 1974 to September 1974.  He was assigned to the NUCPWR (Nuclear Power) Plant Operator School at Idaho Falls, Idaho from October 1974 to April 1975.  He served about the USS Proteus from July 1975.  He served about the USS Theodore Roosevelt from approximately September 1975 to October 1976.  In October 1976, it was recommended that the Veteran not be reenlisted and that he be discharged for unsuitability (i.e. apathy, defective attitude, and inability to expend effort effectively).  

The Veteran's enlisted performance record reflects that he had a professional performance rating of 3.6 in June 1974, and 3.4 in September 1974, April 1975, and July 1975, with a final trait average of 3.45.  He had a military behavior rating of 3.8 in June 1974, 3.6 in September 1974, 3.2 in April 1975, and 3.4 in July 1975, with a final trait average of 3.5.  He had a military appearance rating of 3.8 in June 1974, 3.6 in September 1974, and 3.4 in April 1975 and July 1975, with a final trait average of 3.55.  For adaptability, he had a 3.8 in June 1974, and 3.4 in September 1974, April 75, and July 1975, with a final trait average of 3.5. 

An evaluation report for the period March 1974 to September 1974 reflects that the Veteran had low and declining performance, inconsistent effort, lackadaisical attitude on occasion, marginal motivation, and satisfactory military behavior.  The Board notes that this was prior to his service on a submarine and was while he was attending the Naval Nuclear Power School at Mare Island, California.

An evaluation report for a period ending in April 1975 reflects that the Veteran had completed prototype training and compared to other trainees of the same rate and experience, his rate of qualification progress was fair, his watch standing performance was fair, and his qualifications were good.

A service record reflects that on July 21, 1976 and July 22, 1976, the Veteran failed to go at the time prescribed to his appointed place of duty.  Again, this was prior to his time aboard the USS Theodore Roosevelt.

Another service record reflects that on August 24, 1976, August 26, 1976, August 27, 1976, August 30, 1976, and September 3, 1976, the Veteran failed to go to the appointed places of duty.  

An August 1976 performance evaluation report reflects the following:

Since reporting aboard, [the Veteran] has experienced problems adapting to the demanding job of operating a nuclear power plant.  He has been delinquent in both departmental and ship's qualification since reporting aboard.  [The Veteran] has shown very little effort in completing qualification even though he has been counselled by his supervisors numerous times.  When [the Veteran] was assigned the duty of divisional Repair Parts Petty Officer, constant supervision was necessary to ensure that assigned tasks were carried out.  [The Veteran] has demonstrated little initiative in directing others and his negative attitude has also been reflected toward the naval service.  [The Veteran] is an individual who desires isolation from others.  He has been observed and counseled many times about unproductive use of his time when he should have been working on his qualifications or supply duties.  [The Veteran] does not take pride in his personal appearance when in uniform and has to be constantly prodded to ensure he meets the minimum standard of dress and grooming.  [the Veteran] has a good knowledge of both written and oral English and he supports the goals of Equal Opportunity.  He is not recommended for advancement or for reenlistment. 

It further reflects, as follows:

[The Veteran] was prematurely relieved of his duties as Repair Parts Petty Officer due to his lack of responsibility.  [The Veteran] was also placed on a remedial study program to allow him to catchup on his qualification and become an effective member of the division.  [The Veteran] has made unsatisfactory progress in completing this study program.  [The Veteran] has consistently proven his unreliability by arriving late for duty numerous times.  Although he has received Commanding Officers' Non-Judicial Punishment for these infractions, and has been counselled, he continues to reject authority and go his own way.

A September 1976 Department of the Navy memorandum reflects that the Veteran was recommended for disqualification from submarine duty.  It notes that the Veteran was absent for an inspection due to a lack of concern for his duties.  A few days later, he was late for quarters several times and missed a muster.  The report reflects that the Veteran had been given non-judicial punishment, but did not respond positively.  

The memorandum reflects that the Veteran had reported to the command in September 1975 from Nuclear Power training in Idaho Falls, after a three month assignment.  His performance at the School was noted to have been "inconsistent, lackadaisical, and at best fair".  Since reporting to the command, his performance "declined from marginal to poor."  It reflects that the Veteran had been counseled numerous times for failure to complete training in submarines.  

In sum, the service personnel records reflect that the Veteran had performance and attitude problems for more than a year prior to discharge, and prior to his claimed in-service stressors of serving aboard a submarine.  Rather than reflect that the Veteran was overworked and solely responsible for certain aspects of his job as a parts repair personnel, it reflects that he was unproductive and needed constant supervision.

The Veteran has asserted that in April 1976, he was in fear for his life due to a drill which he believed was an actual imminent collision with an enemy vessel.  A Defense Personal Records Information Retrieval System report in response to a request for a deck log review reflects the following information: "We reviewed the March-May 1976 deck logs for the USS Theodore Roosevelt.  The deck logs reveal that the submarine was in a Guam dry-dock March 8-16, 1976 and underway for Special Operations with limited deck logs entries during the periods March 27-30, April 5-25, May 2-8, and May 10-31, 1976.  The deck logs do not document a no-notice collision alert drill during a combat patrol." 

A copy of the ship's deck log sheet reflects that on May 7, [1976] (three weeks after the Veteran's alleged drill), the Veteran had a 1/4 inch by 1/8th inch laceration in his forehead.  The prognosis was good and the treatment was a bandage and return to duty.  The deck log is negative for any loss of consciousness.  

The earliest clinical evidence of an acquired psychiatric disability is more than twenty years after separation from service. 

Clinical records from 1997 reflect that the Veteran reported that he was discharged from the Navy for an apathetic attitude.  He noted that his mother was "deranged" and his father was an alcoholic and addictive gambler.  The Veteran reported that he believed that his relationship with his older sister is part of his unresolved past.  He also exhibited anger towards his mother.  He was given a provisional diagnosis of dysthymic disorder, rule out major depression, rule out intermittent explosive disorder, provisional personality disorder NOS (paranoid, borderline, obsessive, compulsive traits.)

The Veteran submitted a statement dated in September 1998 in which he stated that he believed that his depression started in boot camp.  He reported that he had sleep deprivation and attacks on his self-esteem.  He further stated that while assigned to the USS Albert David, the Nuclear Prototype School (Idaho Falls), and the USS Theodore Roosevelt, he was subjected to additional sleep deprivation.  He stated that he had been diagnosed with long-term depression approximately 10 years earlier and that his therapist, Dr. Schlittner, noted that this depression had long predated his diagnosis.  (The Veteran did not note Dr. Schlittner as a treatment provider on his application for benefits, and subsequently stated that he could not provide an address or telephone number for him.)

April 1998 private treatment records reflect that the Veteran had depression and had a history of "anti-depressant - Prozac 4 yrs."  The report reflects that the Veteran had used cocaine, hash, and "pot" previously but had abstained for 16 years.  It was noted that the Veteran had difficulty with sleep.  

An April 23, 1998 private Psychiatric Evaluation report reflects that the Veteran had a history of depression for several years.  It was noted that he had been on Prozac for three to four years, and had seen D. Schlatner [sic?] five years earlier sporadically for a period of two years.  It was noted that he was currently undergoing several stressors, including a "phenomenal stress" at his new job, trying to train a network manager, and doing the work of three people . . . ."  The Veteran was diagnosed with recurrent moderate major depression.  

An undated Health Questionnaire reflects a history of depression for 30 years.  It was noted that the Veteran's mother had suffered from depression, and his sister had been an alcoholic.  

1998 private records reflect a diagnosis of recurrent moderate major depression, and that the Veteran was prescribed Prozac, and that he had dream content which was persecutory and "anger".

An March 1999 VA clinical record reflects that the Veteran had depression/sleep disorder. 

SSA records reflect a diagnosis of major depression.  A July 2000 psychiatric evaluation for SSA purposes reflects that the Veteran reported that he first noticed depressive symptoms in the late 1980s [sic] between the ages of 18and 21 [sic].  He reported that he did not seek treatment at that time.  He stated that the depressive episode occurred when he was sleep-deprived working on a submarine while in the Navy.  He reported that he had a tendency to remain in bed frequently and isolated himself from others.  He reported that he did not seek psychiatric treatment until approximately 10 years earlier (or approximately 1990) when he was 35.  The Veteran reported physical, mental, and sexual abuse by his sister.  The Veteran was diagnosed with major depressive disorder.  

A February 2003 VA clinical record reflects that the Veteran had a profound "abandonment theme" due to his mother leaving him when he was about five or six years old.  

2004 VA clinical records reflect that the Veteran reported that he has been suffering from depression since 1975 when he was in the military, and had been diagnosed with depression in 1985.  He was diagnosed with chronic dysthymic disorder with episodic major depression, alcohol use in long term remission with rare minimum use, and self-defeating personality disorder.  

A July 2005 VA History and Physical outpatient clinical record reflects that the Veteran reported that his emotional troubles date back to being in the Navy when he was assigned to nuclear submarine duty.  He reported that he had a highly stressful and physically and emotionally demanding job as a nuclear machinist mate.  He reported that he seldom got more than two hours of sleep without being interrupted.  He also reported that at one point he panicked during an imminent collision drill and was ostracized by fellow crewmembers.  He reported that he was depressed in service but was unable to report it because he would be further ostracized.  

The July 2005 clinician, a staff physician diagnosed the Veteran with chronic depression and probable PTSD.  It was noted that the Veteran described nightmares and flashbacks, an unstable employment history, and an isolated social life.  The evidence does not reflect that the examiner had reviewed the Veteran's claims file.  It does not reflect that the examiner was aware of the Veteran's family history of depression, his alleged abuse in childhood, his mother's temporary abandonment of him, or his statements with regard to having been a "drunk" (See 2012 Klamath County record.)  

A September 2005 VA mental health consult record reflects that the Veteran reported being "hazed" in service, was chronically tired in service due to interruptions in sleep because of his job, and has nightmares and sweats due to service.  He reported that the threat of combat exposure was always there.  It was noted that his mother had suffered from depression, his grandmother, father, and sister are all alcoholics, and his aunt was a "nut case."  It was further noted that his sister and a boy had sexually abused him on one occasion and his sister was abusive to him "all the time", would lock him out of the house, and would make him sleep on the very edge of the bed.  He was diagnosed with history of depression, rule out childhood PTSD.  

A December 2005 record reflects that the Veteran reported that his mother took an extended vacation from the family when he was five or six years old, and later used her absence as a threat in future.  He reported dim memories of his sister hitting him with a wire hanger, and locking him out of the house.  The Veteran also reported that his military service was a "re-enactment of his relationship with his father, who was also a tyrant, generous with criticism and stingy with praise."

A February 2006 VA clinical record reflects that the Veteran thought that his father had "wrecked" the Veteran's life.  

As noted above, the Veteran contends that he has PTSD due to service and has submitted several alleged stressors.  He contends that he was involved in an "imminent collision" drill on the USS Theodore Roosevelt, that he was on call 24/7 and rarely got more than two to four hours of sleep in any 24 hour period, and that he was incapacitated for weeks after a cervical spine injury.  The Veteran has also contended that during a drill, he hit his head and was rendered unconscious.  

Both the deck log with regard to a laceration of the head, and the STRs are negative for any findings of unconsciousness.  The Board finds that if the ship deck log were detailed enough to note the 1/4 inch x 1/8th inch laceration, it would have been reasonable to note a period of unconsciousness.  The STRs would have also reasonably have noted incapacitation of weeks in duration due to a cervical spine disability; they do note approximately two weeks of low back pain treated with heat, medication, and 24 hours rest.  

A May 2011 Mental Health Evaluation from psychologist, P. Calvo, reflects that the Veteran has diagnoses of major depressive disorder and of PTSD given his report of being in the aft compartment of his submarine and receiving the announcement of imminent impact to the aft of the ship.  It was noted that the Veteran endorsed 84 out of 85 probable points on the PTSD Checklist.  The clinician stated that "it is likely he did not fully understand the questions, did not understand how to answer the questions, or attempted to fake a response favorable to achieving  a high score.  Irregardless of his likely elevated high score on the PTSD Checklist, due to his report of being in a situation where he was told his life was in immanent [sic] danger, a diagnosis of PTSD has been given."  The Veteran had reported that he was involved in a drill where he thought they were going to launch a nuclear attack, and being in the aft part of the ship when a practical joke was played on him (an announcement that impact to the section of the submarine he was in.)

In May 2011, the Veteran filed a claim for PTSD and stated that he had good service for the first three years of his enlistment, and that the problems began soon after he was assigned to the USS Theodore Roosevelt.  As noted above, the Veteran had performance problems prior to his service on the USS Theodore Roosevelt.  

The claims file includes a November 2011 VA examination report.  The report reflects the opinion of the examiner, Dr. Kirkendall, that the Veteran does not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The Veteran reported that he had never been abused as a child, that he graduated from college with a degree in information systems, that he smoked marijuana the past, but never regularly .

The 2011 VA examiner stated, in pertinent part, as follows:

This veteran's self report that he feared for his life due to what turned out to be a drill aboard a submarine he was on simply does not meet the diagnostic criteria of a stressor sufficient to cause PTSD.  This veteran does appear to be depressed but stated he was never treated for depression while in the Navy.  Thus at this time there does not appear to be connection between his current psychological difficulties which are apparent and his service in the Navy and thus his self-reported PTSD symptoms were not entered into this report. . . . This pattern of [HAD questionnaire] scores does suggest that this veteran is experiencing clinically significant levels of both anxiety and depression that warrant treatment but again there does not appear to be any connection between his current mental health problems and his service in the US Navy.

In sum, the VA clinician found that the Veteran's alleged stressors were insufficient for a diagnosis of PTSD.

The claims file includes a May 2012 Klamath County Department of Mental Health.  The Veteran was diagnosed with PTSD, and major depression.  The clinician stated, in pertinent part, as follows:

It appears that this is substantially from his traumatizing experiences in the military aboard a ballistic missile submarine in which was constantly stalked by Russians and other life threatening situations that would keep someone in a hyper vigilance state with considerable ongoing sleep deprivation.  It is clear to see how this constant state would become second nature to him and continue long past this experience.

The clinician had a masters in mental health.  The record reflects that the clinician was aware that the Veteran's mother had depression and that his father and sister were alcoholics.  However, it does not reflect that the Veteran had reviewed the claims file, or was aware of the Veteran's history of "abandonment" or abuse.  Moreover, it is based on the Veteran's uncorroborated self-reported history, and does not reflect knowledge that the Veteran had work performance problems prior to service on a submarine.

The claim file includes an August 2012 Klamath County Department of Mental Health Psychiatric Diagnostic Interview report based on a June 2012 examination.  The report reflects that the Veteran reported that while in the Navy, he made a mistake and opened the vents in the submarine and left it open for many hours, allowed the sea water to pour in.  He stated that at the end of every watch the submarine would make an emergency service for drill purposes and at that time, all of the water came in and began flooding the submarine.  He reported that his responsibilities on the submarine, which included watch, repairs, qualification responsibilities, and engine room repair parts, made it impossible for him to sleep more than two hour nightly due to constant interruptions and request from his mates in order to maintain the submarine.  He reported that "his constant deprivation of sleep on his watch has continued to anger and frustrate and fear of his life."  He reported that he used cocaine twice in the 1970s, that he used alcohol from age 18 to 22 and was a "drunk".  The clinician diagnosed him with PTSD and noted that he had had symptoms since an incident onboard the submarine in the Navy.  The Veteran had reported that while in service, he was in a narrow space of the submarine and lost consciousness during a drill, and that after that he was a danger to himself and his shipmates.  

The report does not reflect that the private August 2012 examiner, a nurse practitioner, had reviewed the claims file, to include the service personnel records, or was aware that the Veteran had a family history of depression, or that he had suffered abuse in childhood.  The opinion was based on the uncorroborated self-reported history of the Veteran. 

The claims file includes a December 2012 VA examination report.  The report reflects that the examiner, Dr. Schlievert, considered the Veteran's various claimed stressors, and the examiner provided thorough findings.  The report reflects the opinion of the examiner, in pertinent part, as follows:

I am unable to corroborate the SC diagnosis without undue speculation, given the evidence that the veteran was being an unreliable historian, was exaggerating, or possibly resorting to deliberate fabrication, with regard to this examination, testing, and in fact, with regard to previous evaluations (not done for PTSD), but contained in the C-File and CPRS.)

The examiner also stated that the she tested the Veteran and found that "it must be considered that this test is invalid.  The Depression scare, Paranoid Scale, Schizophrenia Scale, Hysteria Scale, Psychasthenia Scale, Social Introversion Scale, Hypochondrical Scale, and Psychopathic deviate Scale were all considered to be invalid, and endorsed in such a way as to make oneself look sicker or worse than they are.  Many of the above reasons were from the scale that has to do with psychosis, and yet, it is very clear from the clinical interview, that the patient is not psychotic; to my knowledge, in going through the C-file, CPRS, and STR's he has never been diagnosed as being psychotic.  This coupled with the high "F" and "F back" scores, suggest that the Veteran was trying to make himself look more pathological/sicker than he actually is; this could possibly be to slant the C&P exam in his favor."  

The examiner also found that the Veteran was less than credible because he provided less than credible information with regard to his medication.

The examiner further stated, in pertinent part, as follows:

Given the history, and the years of therapy, medications, and evaluations, it is the belief of this writer, that at times, a similar process [of invalid scores] has been at work, for this Veteran, as well.  This writer read both volumes of the C-files, cover to cover, making extensive notes, and read everything psychiatric related, in CPRS, and it is the opinion of this writer, that this Veteran does not have PTSD.  I am in agreement with Dr. Kirkendall, when he said that the drill incident in the Navy was not sufficient to cause PTSD in this Veteran.  He evaded pointed questions in my interview with him, about why he was so convinced that the drill was an imminent collision, but the other sailors knew it wasn't and in fact "hazed" him for thinking that it was.  He spent a substantial time, during our interview, telling me about sea pressure, and what the sub would look like after collisions, and now he could see, and nightly continues to see in his nightmares, his lifeless, crushed, body, floating by.  He embellished these descriptions with myself, and several other providers, over the years, but he would not answer specifically, the questions I posed to him.

Similarly, when I asked for specifics about "hazing", and explained to him, that in psychology hazing refers to any activity expected of someone joining a group (or to maintain full status in a group) that humiliates, degrades or risks emotional and/or physical harm, regardless of the person's willingness to participate.  He talked about people making fun of him, teasing him, and throwing things at him when he was sleeping, etc. but he never gave evidence, of anything that would have caused him great emotional or physical harm.  It would seem that he felt that other sailors were picking on him, and that he was the "butt" of their jokes, but his verbalizations to me, did not indicate hazing in a form that would cause PTSD.

The Board also notes that the Veteran has been inconsistent as to when his depression began.  He has stated that in began in boot camp (September 1998 statement), but also stated that it began shortly after he was assigned to the USS Roosevelt (May 2011 statement).  

The Board finds that the most probative opinion of record is that of the December 2012 examiner.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993)

The December 2012 examiner considered the Veteran's claimed stressors, as well as all of the evidence contained in the claims file.  A very thorough rationale was provided.  Based on the opinion, service connection for an acquired psychiatric disability is not warranted.

The Board has also considered whether there is any evidence of record contemporaneous to service which supports the Veteran's alleged stressors, but finds that there is not.  

The Board acknowledges that submarines do routinely have drills; however, there is no competent credible evidence of record that the Veteran was not trained in how to operate during a drill, and there is no record contemporaneous to service that the Veteran panicked during a drill or was in fear of his life.  The Board also acknowledges that service aboard a submarine may be stressful, however, there is no competent credible evidence of record that the Veteran had any symptoms of PTSD and/or depression in service.   

The Board finds that the evidence of record does not support a finding that the Veteran's behavior drastically changed following the claimed stressors.  As noted above, the Veteran's performance was characterized as only fair even before his service aboard the USS Theodore Roosevelt or the USS Proteus.  The Board acknowledges that the Veteran received nonjudicial punishment while serving on the USS Roosevelt; however, the records also reflect that he had inconsistent effort, lackadaisical attitude and marginal motivation prior to service about a submarine.  While his performance may have continued to decline once serving aboard a submarine, such decline does necessarily reflect stressors, harassment, or depression, especially as the pre-submarine service records do not reflect excellent performance or a motivated individual.  Although the Veteran contends that he sought treatment from a chaplain and that he requested a change in assignment, there is no competent credible evidence to support such.  In addition, he has previously stated that he did not report his depression in service.  The Board finds that the Veteran is less than credible as to such given the record as whole. (e.g. a lack of mention of such in any of the service personnel records, and lack of such an allegation when first seeking treatment post service.)

The Board notes that over time, the Veteran has alleged more incidents in service.  Notably, in 1998, the Veteran only alleged stressor was sleep deprivation.  In March 1999, he stated that his depression started in boot camp.  In 2000, he again noted that his depressive episode occurred when he was sleep-deprived at work on a submarine in the Navy.  Subsequently, he has noted hazing, being ostracized, being harassed, losing consciousness during a drill which he thought was real, and letting too much water into the bilges and partially flooding the lower level engine rooms.  The Board finds, based on a record as a whole, that the Veteran is less than credible as to claims of fear of death or trauma in service.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).    

The evidence does not reflect that the Veteran was depressed, anxious, or in fear while in service.  The record reflects that he was apathetic and unmotivated.  The Board finds that the evidence of record contemporaneous to the Veteran's service is more probative than the Veteran's statements made years later.  

The Board also notes that the Veteran had performance problems while in Navy school.  Thus, his contention that his performance problems stem from a fear of being stalked by Russians or fear of combat while aboard a submarine is not reasonable, as he had problems prior to submarine service. 

The Board notes that the 2012 VA examiner opined that the Veteran's depression predated service.  In this regard, the Board notes that the Veteran did not have an acquired psychiatric disability noted on entrance; thus, he is presumed to have been sound.  As there is no clear and unmistakable evidence of preexisting depression, the Board need to address whether any such disability was aggravated by service.  The Board has analyzed the claim with the presumption that the Veteran was sound.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to his acquired psychiatric disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities and given the Veteran's claimed abuse as a child.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The competent clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  The Veteran does not have any service-connected disabilities; thus, as a matter of law, he cannot be awarded TDIU.  



ORDER

The appeal as to the issue of entitlement to service connection for a cervical spine disability is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disability is dismissed.

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression is denied.

Entitlement to TDIU is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


